NO








NO. 12-10-00097-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
                                                                             '     
IN RE: JOHN WAYNE ARMSTEAD,
RELATOR                                                          '     ORIGINAL
PROCEEDING
 
                                                                             '     
 


                                                      MEMORANDUM
OPINION
            In
this original proceeding, Relator John Wayne Armstead seeks a writ of habeas
corpus, alleging that he is illegally confined and restrained in the Angelina
County jail.  
            The
original jurisdiction of this court to issue a writ of habeas corpus is limited
to those cases in which a person’s liberty is restrained because the person has
violated an order, judgment, or decree entered in a civil case.  See Tex. Gov’t Code Ann. § 22.221(d)
(Vernon 2004).  Consequently, this court does not have original habeas corpus
jurisdiction in criminal matters.  Dodson v. State, 988 S.W.2d
833, 835 (Tex. App.—San Antonio 1999, no pet.); Ex parte Hawkins,
885 S.W.2d 586, 588 (Tex. App.—El Paso 1994, no pet.). 
            Here,
Relator’s complaint arises out of a revocation proceeding, which is a criminal
matter.  Therefore, we lack jurisdiction to address the merits of Relator’s
petition.  Accordingly, we dismiss Relator’s habeas petition for
want of jurisdiction.
 
                                                                                                    
BRIAN HOYLE__    
                                                                                                             
Justice
Opinion delivered April 7, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
(DO NOT PUBLISH)